DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s request for rejoinder is acknowledged; however, the elected invention is not allowable and so no rejoinder is granted at this time.

Claim Status
Claim 67 is new.
Claims 1-42 and 55-66 are canceled.
Claims 46-48 and 51-54 are withdrawn.
Claims 43-45, 49-50 and 67 are under examination.

Priority
Applicant’s Arguments:  Applicants respectfully submit that the instant claims are entitled to an effective filing date of at least September 8, 2015. Specifically, PCT/JP2015/075425 as filed on September 8, 2015 clearly provides sufficient support under 35 U.S.C. 112(a) for an anti-TMEM-180 monoclonal antibody comprising the set of 6 CDRs as wells as antigen-binding fragments comprising the set of 6 CDRs.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered and the examiner agrees that the instant claims under examination should receive at least the U.S. effective filing date of 09/08/2015.  

Objections Withdrawn
Specification
The objection to the disclosure for an embedded hyperlink and/or other form of browser-executable code is withdrawn in view of Applicant’s amendments. 

The objection to the title of the invention is withdrawn in view of Applicant’s amendments.  

The objection to the disclosure for use of the terms PRIMESTAR (Pg. 49), ALEXAFLUOR (52), TRITON (53), and TWEEN (67) is withdrawn in view of Applicant’s amendments. 

Rejections Withdrawn
Claim Rejections - 35 USC § 112
The rejection of claims 42-45 and 49-50 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is withdrawn in view of Applicant’s amendments.  

The rejection of claims 42-45 and 49-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of Applicant’s amendments.  

The rejection of claim 42 under 35 U.S.C. § 112, first paragraph, for lack of enablement of a biological product is withdrawn in view of the claim’s cancellation.  

The rejection of claims 43-45 and 49-50 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102
The rejection of claims 42-45 and 49-50 under 35 U.S.C. 102a1 as being anticipated by Matsumura (US2019/0060480, published 02/28/2019) is withdrawn in view of Applicant’s amendments and the resulting new priority date of the instant claims.

Claim Rejections - Improper Markush Grouping
The rejection of claim 42 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in view of Applicant’s cancellation of the claim.

Rejections Maintained
Double Patenting
Claims 43 and 49-50 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of copending Application No. 16/083077 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
Applicant’s Arguments:  The Examiner provisionally rejected claims 42-45 and 49-50 on the grounds of obviousness-type double patenting as being unpatentable over claim 29 of copending Application No. 16/083,077.
Applicants respectfully submit that this rejection should properly be withdrawn. Specifically, the instant application has an effective filing date that is September 8, 2015, which is earlier than the effective filing date, March 7, 2017, of the ‘077 application.
Examiner’s Response to Traversal:  Applicant’s arguments have been carefully considered but are not found persuasive since the instant rejection is not the only rejection standing.  Thus, it is maintained.
With respect to the claim amendments, since the six CDRs of the copending claims are listed, then it would have been clear to one of ordinary skill in this art that the antibody of the copending claims can be a monoclonal antibody as this would allow the determination of its six CDRs.  The monoclonal nature of the copending antibody would thus be obvious to one of ordinary skill in this art. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

New Objections
Claim Objections
Claims 43-45, 49-50 and 67 are objected to because of the following informalities:  For clarity, claim 43, on which all other claims above depend, should be amended to recite “wherein the antibody and the antigen-binding fragment thereof comprise the following CDR sequences…”. Alternatively, the suggested phrase above could be used but modified to state wherein the antibody or the antigen-binding fragment thereof each comprises…
Appropriate correction is required.

New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 67 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 recites an IgM antibody but requires only that it comprises an antigen binding fragment according to claim 43.  This gives the claim multiple interpretations.  First, the IgM antibody could include a fragment as in 43 but with framework sequences of an IgM antibody.  In this interpretation, the IgM need not have full-length antibody chains.  Second, the IgM antibody could contain the fragment as stated but require the full-length heavy and light chains such that the antibodies may pentamerize, as is typical of an IgM.  The presence of these two different structural scopes renders the claim indefinite.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 67 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 67 depends on claim 43.  It thus needs to further limit this claim and include all the limitations thereof.  Yet, claim 67 need not be a monoclonal antibody and so need not include all the limitations of claim 43.  Thus, the claim is rejected here.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that Applicant rewrite the claim to recite something like the monoclonal antibody or antigen binding fragment thereof of claim 43, wherein said antibody is an IgM.  

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D ALLEN whose telephone number is (571)270-3497. The examiner can normally be reached Mon-Fri 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael Allen/Primary Examiner, Art Unit 1642